No.    13604

              I N THE SUPREME COURT O THE STATE OF MONTANA
                                     F

                                           1977



SCHOOL DISTRICT No. 1 o f S i l v e r Bow
County, a P o l i t i c a l s u b d i v i s i o n o f t h e
S t a t e o f Montana e t a l . ,

                                 P l j i n t i f f and Appellant,



MAURICE DRISCOLL,

                               Defendant and Respondent.




Appeal from:          D i s t r i c t C o u r t o f t h e Second J u d i c i a l D i s t r i c t ,
                      H o n o r a b l e James D . F r e e b o u r n , J u d g e p r e s i d i n g .

Counsel o f Record:

       For Appellant:

              J o h n G . W i n s t o n , C o u n t y A t t o r n e y , B u t t e , PTontana
              C r a i g P h i l l i p s a r g u e d , Deputy County A t t o r n e y ,
                B u t t e , Montana

       F o r Respondent:

              R o b e r t H o l l a n d a r g u e d , B u t t e , Montana

       F o r Amicus C u r i a e :

              M c K i t t r i c k a n d D u f f y , G r e a t F a l l s , Montana
              J o s e p h W. D u f f y a r g u e d , G r e a t F a l l s , Montana
              James D r i s c o l l a r g u e d , H e l e n a , Montana



                                                  Submitted:         J u n e 7 , 1977

                                                      Decided:      "2+1G ,
                                                                     P.
                                                                      i

                                                                            i :   *..
                                                                                        4.
Filed:



                                              Clerk
M r . J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion of t h e
Court.


        T h i s i s an appeal from a judgment of t h e d i s t r i c t c o u r t ,

S i l v e r Bow County, awarding defendant school s u p e r v i s o r accrued

s i c k and annual l e a v e , and h i s c o n t r a c t u a l s a l a r y f o r t h e months

of May and June, 1975.

        A t t h e o u t s e t we n o t e i n view of t h e f a i l u r e of a p p e l l a n t

School D i s t r i c t t o s e t f o r t h         t h e i s s u e s of i t s case a s provided

by Rule 23, M.R.App,Civ.P.,                     we w i l l d i s c u s s t h i s m a t t e r on t h e

i s s u e s a s d e l i n e a t e d and s e t f o r t h by respondent.

        I s s u e s I and 11 a s k t h i s Court t o determine whether t h e

d i s t r i c t c o u r t p r o p e r l y i n t e r p r e t e d t h e c l a u s e s of t h e c o l l e c t i v e

b a r g a i n i n g c o n t r a c t concerning wages, hours and working condi-

t i o n s e n t e r e d i n t o by and between B u t t e Teamsters Union, Local

No. 2 and t h e School D i s t r i c t .

        I s s u e I11 i s d i r e c t e d a t t h e c o u r t ' s f i n d i n g t h a t respondent

was e n t i t l e d t o h i s c o n t r a c t pay f o r t h e months of May and J u n e ,

1975.

        The t r i a l c o u r t found respondent Maurice D r i s c o l l was a

p a r t y t o t h r e e c o n t r a c t s w i t h School D i s t r i c t No. 1, n o t two a s

a l l e g e d by t h e School D i s t r i c t .         The f i r s t c o n t r a c t was a c o l l e c -

t i v e b a r g a i n i n g agreement executed by and between t h e School

D i s t r i c t and B u t t e Teamsters Union, Local No. 2 a s t h e s o l e b a r -

g a i n i n g r e p r e s e n t a t i v e f o r a l l a d m i n i s t r a t i v e personnel i n t h e

school system.             The second c o n t r a c t was a n i n d i v i d u a l c o n t r a c t

executed on J u l y 1, 1974, between D r i s c o l l and t h e School D i s t r i c t

providing f o r a n annual s a l a r y of $24,217.40.                           The t h i r d c o n t r a c t

was t h e c o n t r a c t of employment of D r i s c o l l , a s a c o n s u l t a n t t o t h e
a s s i s t a n t d i r e c t o r of t h e Vo-Tech Center, and t h e Vo-Tech Center.

I t became e f f e c t i v e on February 28, 1975, t o run through t h e

months of March, A p r i l , May and June, 1975.

       The employment f a c t s a r e n o t i n d i s p u t e .            D r i s c o l l had

been D i r e c t o r of t h e Vo-Tech Center f o r s e v e r a l y e a r s .             On

January 25, 1975, he n o t i f i e d t h e School D i s t r i c t t h a t he i n -

tended t o r e t i r e on June 30, 1975.                 He requested a temporary

d i r e c t o r be appointed e f f e c t i v e February 28, 1975 and t h a t he

would remain a s a c o n s u l t a n t through June 30, 1975.                       On February

18, 1975, Dave K e l t z was appointed a s s i s t a n t d i r e c t o r i n charge

of o p e r a t i o n s e f f e c t i v e February 28, 1975.           D r i s c o l l was paid

a s a c o n s u l t a n t through A p r i l 1975.          He was informed on A p r i l 29,

1975 t h a t t h e Board of T r u s t e e s had rescinded i t s motion of

January 20, 1975 and he was dismissed from a l l d u t i e s e f f e c t i v e

May 5 , 1975.         D r i s c o l l performed s e r v i c e s i n May and June, b u t

was n o t p a i d f o r them.

        Issue I.       The d i s t r i c t c o u r t d i d n o t e r r i n f i n d i n g t h a t

D r i s c o l l was e n t i t l e d t o r e c e i v e 71 days s i c k l e a v e m u l t i p l i e d

by h i s d a i l y r a t e of pay which i s determined by d i v i d i n g h i s annual

s a l a r y by 190 a s s e t f o r t h i n A r t i c l e XXIV of t h e c o l l e c t i v e

b a r g a i n i n g agreement e n t e r e d i n t o by and between B u t t e Teamsters

Union, Local No. 2 and School D i s t r i c t No. 1.

       The r e l e v a n t p a r t of t h e c o l l e c t i v e b a r g a i n i n g agreement,

A r t i c l e X X I V , Sick Leave, reads:

       "Every a d m i n i s t r a t o r of School D i s t r i c t No. 1 s h a l l
       be allowed an annual f i f t e e n (15) days s i c k l e a v e
       w i t h f u l l s a l a r y cumulative f o r one hundred f i f t y
       (150) days. Retirement pay w i l l be 50% of accumulated
       s i c k l e a v e and s h a l l be included a s p a r t of t h e
       a d m i n i s t r a t o r ' s y e a r l y s a l a r y f o r t h e y e a r i n which
       he r e t i r e s .  ***          Said d a i l y r a t e of pay s h a l l be d e t e r -
       mined by d i v i d i n g h i s annual s a l a r y o r wage-:by 190."
        I t was s t i p u l a tEd between t h e p a r t i e s t h a t D r i s c o l l had

accumulated 142 days of annual s i c k leave.                            The School D i s t r i c t

contends t h a t i n determining how much accumulated s i c k leave

should be paid t o D r i s c o l l a s retirement pay, h i s yearly s a l a r y

of $24,000 should be divided by 260, and then, t h a t f i g u r e should

be m u l t i p l i e d by 7 1 days (50% of t h e accumulated s i c k leave                          --
A r t i c l e X X I V , Sick Leave).           D r i s c o l l contends, and dt:was.+found

by t h e d i s t r i c t c o u r t , t h a t he should be paid s i c k leave pay i n

terms of retirement a t t h e r a t e of $127.46 by dividing h i s annual

s a l a r y of $24,000 by 190 x 7 1 days, a s i s c l e a r l y s e t f o r t h i n

A r t i c l e X X I V of t h e c o n t r a c t .

        W n o t e t h e quoted p o r t i o n of A r t i c l e XXIV of t h e c o n t r a c t
         e

r e l a t e s t o b e n e f i t s and coverage f o r every a d m i n i s t r a t o r .            The

School D i s t r i c t concedes t h a t t h e c o n t r a c t g e n e r a l l y , and t h a t

clause particularly,covers Driscoll.                           There i s nothing whatsoever

i n t h i s p a r t i c u l a r c l a u s e i n d i c a t i n g t h e p a r t i e s should use t h e

f i g u r e "260" i n t h e formula f o r determining how much accumulated

s i c k leave w i l l be received a s retirement pay by t h e adminis-

trator.        The chairman of t h e Board of Trustees admitted t h a t t h e

f i g u r e "260" was picked out of the a i r ; while t h e school c l e r k

a s s e r t e d t h a t t h e f i g u r e "260" should be used because it has

reference t o t h e number of days D r i s c o l l was employed under h i s

contract.         That i s n o t p a r t of t h e c o n t r a c t agreed upon by t h e

p a r t i e s ; r a t h e r , t h e p a r t i e s agreed t o use t h e f i g u r e "190".

        I t i s c l e a r t h e language of t h e p a r t i c u l a r c o n t r a c t c l a u s e

was what was contracted f o r .                    J i m Roberts, s e c r e t a r y - t r e a s u r e r

of t h e Teamsters Union, who negotiated t h e c o n t r a c t t e s t i f i e d :
                      YOU
       "Q.       w i l l / r e l a t e t o t h e Court, i f you can remember
       t h a t , p a r t i c u l a r l y i n t h e 1974 n e g o t i a t i o n s t h e
       m e e t i n s cumerning t h i s p a r t i c u l a r p r o v i s i o n ?       A.
       During t h e course of a l l c o l l e c t i v e bargaining
       processes with t h e a d m i n i s t r a t o r s we have submitted
       demands t o t h e Board t o improve s i c k leave a s it i s
       s p e l l e d o u t i n t h e c u r r e n t c o n t r a c t and during a l l
       of t h e c o l l e c t i v e bargaining n e g o t i a t i o n s you reach
       a p o i n t where some of t h e t h i n g s have t o go by t h e
       wayside and during t h e '74 and ' 7 5 n e g o t i a t i o n s we
       reached t h a t p o i n t and we went i n t o caucus without
       committees and i t was decided t h a t based on t h e , a s
       our understanding of t h e negotiated provisions a s
       i t e x i s t s , t h a t we were adequately p r o t e c t e d and
       t o back o f f on our proposals and i n doing so we t r i e d
       t o make i t known t o t h e school board t h a t we f e l t ,
       with t h e f a c t t h a t t h e 190 days was a formula used
       t h a t we were adequately protected on our s i c k leave.

       "Q.     I t was your i n t e r p r e t a t i o n t h a t the 190 f i g u r e
       divided i n t o t h e i r annual s a l a r y applied t o every
       a d m i n i s t r a t o r i n t h e d i s t r i c t ? A. Without question.

       "Q.  And t h e Board, t o your understanding, f u l l y
       understood t h a t ? A. Yes, d e f i n i t e l y .

       "Q.      I n regard t o t h a t , what have they done a s f a r
       a s t h e n e g o t i a t i o n s t h a t a r e p r e s e n t l y involved i n
       t h i s regard t o t h a t a r t i c l e ? A. A t t h e l a s t bar-
       gaining s e s s i o n we had with t h e Board of t r u s t e e s
       on February 24, I b e l i e v e t h a t ' s when i t was, t h e
       Board submitted a proposal t o us even though i t may
       have been untimely t o modify t h e c u r r e n t s i c k leave
       provisions t o s p e l l out t h a t t h e 190 days be changed
       t o read t h e a c t u a l number of days t h a t each adminis-
       t r a t o r has worked, h i s work year schedule."

       Again, t h e r e i s nothing i n t h e c o n t r a c t a s i t p e r t a i n s t o

s i c k leave wherein 260 i s i n t e r j e c t e d i n t o t h e formula t o

e s t a b l i s h t h e s i c k leave.   While the s i c k leave provision c l e a r l y

contemplates having every a d m i n i s t r a t o r of t h e School D i s t r i c t

come under i t s coverage, a c a s u a l look a t t h e clause p e r t a i n i n g

t o v a c a t i o n s , A r t i c l e XXVII, s p e c i f i e s t h a t i t only a p p l i e s t o

a d m i n i s t r a t o r s employed on a twelve-month b a s i s .

       I f t h e School Board d e s i r e d t o have t h e formula f o r twelve-

month employees based on 260 r a t h e r than 190, obviously t h e p l a c e

t o b r i n g t h i s up was a t t h e bargaining t a b l e .
       The School D i s t r i c t wants t h i s Court t o i n t e r p r e t t h e

s i c k leave c l a u s e i n such a way a s t o give e f f e c t t o i t s posi-

t i o n which, up t o t h e time i n question, i t has been unsuccessful

i n accomplishing through t h e c o l l e c t i v e bargaining process.

The c o u r t s have no power t o make c o n t r a c t s f o r p a r t i e s .                Horst

v. S t a l e y , 101Mont. 543, 54 P.2d 876; Reeves v. L i t t l e f i e l d ,

101 Mont. 482, 54 P.2d 879.                   The language of t h e c o n t r a c t i s

c l e a r and unambiguous, and t h e c o u r t s have no a u t h o r i t y t o

change t h e c o n t r a c t o r d i s r e g a r d t h e express language used.

Williams v. Insurance Co. of North America, 150 Mont. 292, 434 P.
2d 395.       This Court i s not a t l i b e r t y under t h e guise of

c o n s t r u c t i o n t o a l t e r t h e c o n t r a c t of t h e p a r t i e s . Ryan Mer-

c a n t i l e Co. v. Great Northern Railway Co.,                      186 F. Supp. 660,

affirmed 294 F.2d 629.                I n t h e i n t e r p r e t a t i o n of c o n t r a c t s ,

t h e language employed must be given i t s ordinary meaning.

Quirk v. Rich, 40 Mont. 552, 107 P. 821,                            There a r e no incon-

s i s t e n c i e s i n the c o n t r a c t clause i n question.               There a r e no

ambiguities i n question.                The c l a u s e i s c l e a r ,       D r i s c o l l was

t o receive retirement pay a s decreed by t h e d i s t r i c t c o u r t .

       The School D i s t r i c t attempted t o j u s t i f y i t s r a t i o n a l e by

premising i t s argument on a survey of Montana a d m i n i s t r a t i v e

salaries.        The court properly sustained t h e o b j e c t i o n of D r i s c o l l

t h a t t h i s e x h i b i t was n o t r e l e v a n t t o t h e i s s u e s here.

       The School D i s t r i c t erroneously r e l d e s upon Zderick v.

S i l v e r B w County, 154 Mont. 118, 460 P.2d 749, f o r t h e
             o

p r o p o s i t i o n t h a t i t had no a u t h o r i t y t o e n t e r i n t o a c o n t r a c t

f o r s i c k leave o r severance pay.                 That case involved a county,

not a school d i s t r i c t , and held t h a t because, i n 1969, t h e
l e g i s l a t u r e had n o t y e t g r a n t e d t o county commissioners t h e

a u t h o r i t y t o c o n t r a c t over t h e s u b j e c t m a t t e r , to-wit:       the

accumulation of unused s i c k l e a v e t o be used a s severance

pay, t h e p a r t i c u l a r c l a u s e was t o b e s t r i c k e n .        I n 1973 t h e

s t a t e l e g i s l a t u r e enacted i n t o law T i t l e 59, Chapter 1 6 , R.C.M.

1947, g r a n t i n g a l l p u b l i c employers t h e r i g h t t o b a r g a i n c o l l e c - -

t i v e l y w i t h t h e i r employees over r a t e s of pay, hours, f r i n g e

b e n e f i t s and o t h e r c o n d i t i o n s of employment.            S e c t i o n s 59-

1601 through 59-1617, R.C.M.                    1947.      However, s i n c e 1971 school

d i s t r i c t s have had t h e a u t h o r i t y t o e n t e r i n t o binding c o l l e c t i v e

b a r g a i n i n g c o n t r a c t s over such m a t t e r s .     S e c t i o n s 75-6115

through 75-6128, R.C.M.                 1947 ( r e p e a l e d 1975).         Zderick man-

d a t e d t h e l e g i s l a t u r e must a c t i n t h i s a r e a b e f o r e such a c l a u s e

could be enforced, and t h a t i s p r e c i d y what t h e l e g i s l a t u r e

has done.

        A d d i t h a l l y , i n 1974 t h e s t a t e l e g i s l a t u r e enacted

Chapter 374, Montana Session Laws, which amended s e c t i o n 68-

1602, R.C.M.         1947.       That p a r t i c u l a r law concerns t h e propo-

s i t i o n t h a t a p u b l i c employee who i s a member of a r e t i r e m e n t

system funded through monies e s t a b l i s h e d under a c o l l e c t i v e

b a r g a i n i n g agreement a l s o remains e l i g i b l e a s a member of a

p u b l i c employment r e t i r e m e n t system.             By e n a c t i n g t h a t p a r t i -

c u l a r p r o v i s i o n i n t o law, i t i s c l e a r t h e s t a t e l e g i s l a t u r e

r e a f f i r m e d i t s p o l i c y t h a t t h e p a r t i e s could c o l l e c t i v e l y b a r -

g a i n f o r such t h i n g s a s r e t i r e m e n t pay.

        The School D i s t r i c t c i t e s Bitney v. School D i s t r i c t N o . 44,

167 Mont. 129, 135, 535 P.2d 1273, which d e a l t i n p a r t w i t h t h e

amount of unused s i c k l e a v e pay a s u p e r i n t e n d e n t of schools was

t o r e c e i v e when h i s c o n t r a c t was terminated.                Here, Bitney does

l i t t l e t o support t h e School D i s t r i c t ' s p o s i t i o n ; r a t h e r i t
supports the d i s t r i c t c o u r t ' s decision.               I n Bitney t h e r e was

no c o l l e c t i v e bargaining c o n t r a c t covering t h e i s s u e , and t h e

School D i s t r i c t p o l i c y was s i l e n t on t h e m a t t e r .        T h i s Court

h e l d t h a t t h e terms of t h e c o n t r a c t e n t e r e d i n t o by and between

t h e s u p e r i n t e n d e n t and t h e school d i s t r i c t should be enforced

and s a i d :

         "Therefore, we f i n d p l a i n t i f f c o n t r a c t e d f o r t h e
         r e g u l a r s i c k l e a v e g r a n t e d t o a l l t e a c h e r s of t h e
         school d i s t r i c t . " (Emphasis added.) 167 Mont. 135.

         S i m i l a r l y , i n t h e i n s t a n t c a s e , i t i s contended t h e c o n t r a c t

r i g h t s , a s t h e d i s t r i c t c o u r t h e l d , should be enforced.             W agree.
                                                                                             e

         I s s u e 11.    The c o u r t d i d n o t e r r i n f i n d i n g t h a t D r i s c o l l

was e n t i t l e d t o r e c e i v e a d d i t i o n a l s i c k l e a v e a t t h e r a t e of 17.5

days m u l t i p l i e d by $109.46 which i s determined pursuant t o

A r t i c l e XXIV of t h e c o l l e c t i v e bargaining agreement.

         The r e l e v a n t p a r t of t h e c o l l e c t i v e b a r g a i n i n g agreement,

A r t i c l e XXIV, Sick Leave, r e a d s :

         "* * *        I n a d d i t i o n , f i v e (5) days p e r year cumulative
         t o t h i r t y - f i v e (35) days s h a l l be allowed a t t h e
         d i f f e r e n c e between $18 p e r day and t h e a d m i n i s t r a t o r ' s
         d a i l y r a t e of pay. Said d a i l y r a t e of pay s h a l l be
         determined by d i v i d i n g h i s annual s a l a r y o r wage by
     .   190."

         Pursuant t o t h e quoted language, t h e d i s t r i c t c o u r t found

and decreed t h a t D r i s c o l l was t o r e c e i v e t h e a d d i t i o n a l s i c k

l e a v e pay of 17.5 days i n t h e amount of $1,915.53.                           The School

D i s t r i c t a s s e r t s t h i s Court should Fgnore t h e language "In s d d i -

tion" found i n t h e language c o n t r a c t e d f o r by t h e p a r t i e s o r ,

t h a t t h e Court should g i v e i t some type of a b o r t i v e meaning t o

deny D r i s c o l l t h e b e n e f i t s t o which he h a s a l e g a l r i g h t .

         The words " I n a d d i t i o n " a r e n o t ambiguous and should be

i n t e r p r e t e d i n t h e i r u s u a l sense.     S e c t i o n 13-710, R.C.M.        1947.
B l a c k ' s Law D i c t i o n a r y , F o u r t h E d i t i o n , c o n t a i n s t h e s e d e f i n i t i o n s :

        "Add.        To u n i t e , a t t a c h ; annex; join."

        "Addition.           Extension; i n c r e a s e , augmentation. 11

The d i s t r i c t c o u r t d i d i n t e r p r e t t h e s e words i n t h e i r u s u a l s e n s e

d e n o t i n g t h a t something i s added t o what preceded i t .

        C l e a r l y , t h e r u l i n g of t h e d i s t r i c t c o u r t i s supported by

s u b s t a n t i a l evidence.         Roberts' testimony i s d i r e c t l y on t h i s

point.        Even G r a n t , t h e Chairman of t h e Board of T r u s t e e s , ad-

m i t t e d t h e School D i s t r i c t was "remiss" i n n o t g e t t i n g o t h e r

language i n t h e c o n t r a c t i f i t intended something d i f f e r e n t by

the p a r t i c u l a r clause.          The c o n t r a c t c l a u s e i t s e l f , a s w e l l a s

t h e a p p l i c a b l e c a s e law c i t e d h e r e t o f o r e , demonstrates w i t h o u t

a doubt t h a t t h e d i s t r i c t c o u r t ' s f i n d i n g , c o n c l u s i o n s and judg-

ment should n o t be d i s t u r b e d .

        I s s u e 111.       The c o u r t d i d n o t e r r i n f i n d i n g t h e School

D i s t r i c t owed t o D r i s c o l l $4,036 pursuant t o t h e c o n s u l t a n t

c o n t r a c t e n t e r e d i n t o by and between t h e p a r t i e s .

        Maurice D r i s c o l l was a t e a c h e r and a d m i n i s t r a t o r i n School

D i s t r i c t No. 1 f o r approximately 35 y e a r s .                     I n February 1975,

he a d v i s e d t h e School Board he wished t o r e t i r e on June 30, 1975.

H i s r e t i r e m e n t was approved by t h e School Board which i n d i c a t e d

t h a t f o r t h e months of March, A p r i l , May, June 1975, D r i s c o l l

would s e r v e a s a c o n s u l t a n t t o Dave K e l t z , who was named a c t i n g

d i r e c t o r i n ~ r i s c o l l ' ss t e a d .     D r i s c o l l ' s pay f o r t h e s e f o u r

months was t o be $2,018 p e r month.

        The o n l y t e r m i n a t i o n n o t i c e D r i s c o l l r e c e i v e d was a l e t t e r

w r i t t e n p u r s u a n t t o a c t i o n of t h e E d u c a t i o n a l Committee i n d i c a t i n g

h i s c o n t r a c t had been r e s c i n d e d .         D r i s c o l l then n o t i f i e d t h e

Teamsters Union,Local No. 2                          of t h e l e t t e r he r e c e i v e d concerning

t h e r e s c i s s i o n of t h e c o n t r a c t , and t h e Teamsters Union immediately
p r o t e s t e d t h e a c t i o n pursuant t o terms of t h e c o l l e c t i v e

bargaining agreement.

        D r i s c o l l continued t o s e r v e a s a c o n s u l t a n t from March

u n t i l June 30, 1975, a d v i s i n g K e l t z , t h e a c t i n g d i r e c t o r , and

i n s u r i n g t h a t t h e o r d e r l y t r a n s i t i o n was accomplished.          He

received h i s monthly s a l a r y f o r A p r i l , b u t n o t f o r May o r

June, 1975.           Throughout t h i s p e r i o d (1) D r i s c o l l worked and made

himself a v a i l a b l e on a b o n s u l t i n g b a s i s a s p e r h i s c o n t r a c t , and

(2) he maintained h i s o f f i c e i n t h e v o c a t i o n a l e d u c a t i o n a l

building.         F u r t h e r , no one i n a n o f f i c i a l c a p a c i t y advised him

throughout t h e p e r i o d of May and June t h a t he should n o t perform

his duties.           T h i s was s u b s t a n t i a t e d by K e l t z who t e s t i f i e d t h a t

D r i s c o l l , f o r t h e months of May and June 1975, d i d a d v i s e and

c o n s u l t w i t h him and maintained h i s o f f i c e u n t i l June 30, 1975.

O t h a t p a r t i c u l a r d a t e , t h e School Board c l e a r e d o u t ~ r i s c o l ls
 n                                                                                             '

f i l e s , a s i t was t h e l a s t day of t h e c o n t r a c t .

        During t h i s e n t i r e p e r i o d K e l t z was never o f f i c i a l l y o r

otherwise n o t i f i e d by t h e School Board, t h e Superintendent of

Schools, o r t h e Clerk of t h e School D i s t r i c t t h a t D r i s c o l l had

been f i r e d o r t h a t h i s c o n t r a c t had been rescinded.                   Again, t h e

only i n d i c a t i o n t h a t he had i n t h i s regard was s e e i n g t h e l e t t e r

D r i s c o l l r e c e i v e d on t h e m a t t e r , w r i t t e n pursuant t o t h e a c t i o n

o f t h e Education Committee.

        W n o t e h e r e t h a t t h e Board of T r u s t e e s , s i t t i n g a s a School
         e

Board, d i d n o t t a k e any a c t i o n a t a p u b l i c r e g u l a r meeting o r a

p r o p e r l y c a l l e d s p e c i a l meeting o r a t a l l , r e l a t i v e t o t h e

r e s c i s s i o n of D r i s c o l l ' s c o n t r a c t o r h i s f i r i n g .   In fact, the

chairman of t h e board, J i m Grant, admitted t h e manner of t h e

attempted d i s c h a r g e d i d n o t conform even t o t h e p o l i c y of t h e

                                           -   10   -
School Board i t s e l f , and t h a t , i n f a c t , i t was n o t normal a c t i o n

to attempt t o cancel a contract i n t h i s fashion.

       Even though t h e Teamsters Union p r o t e s t e d t h e d i s c h a r g e , t h e r e

was never a h e a r i n g s e t up pursuant t o t h e terms and c o n d i t i o n s

of t h e c o l l e c t i v e b a r g a i n i n g agreement.     Moreover, t h e a t t o r n e y

f o r D r i s c o l l , i n D r i s c o l l ' s presence, requested from t h e School

D i s t r i c t n o t i c e of when t h e e n t i r e Board of T r u s t e e s was going

t o a c t on t h e discharge.           However, no meeting o r h e a r i n g was e v e r

s e t pursuant t o c o n t r a c t o r law.

       The record i s c l e a r t h e l e t t e r a t t e m p t i n g t o r e s c i n d

~ r i s c o l l ' sc o n t r a c t was n o t a r e s u l t of any meeting whatsoever

of t h e School Board, r a t h e r i t was a product of t h e Education

Committee, meeting a s a committee.                     Thus, t h e attempted r e s c i s -

s i o n o r f i r i n g was void s i n c e i t was i n v i o l a t i o n of s e c t i o n

75-5930, R.C.M.         1947, which provides i n p e r t i n e n t p a r t :

       "No b u s i n e s s s h a l l be t r a n s a c t e d by t h e t r u s t e e s
       of a d i s t r i c t u n l e s s i t i s t r a n s a c t e d a t a r e g u l a r
       meeting o r a p r o p e r l y c a l l e d s p e c i a l meeting.         * * *"
See:     Wyatt v . School D i s t r i c t No. 104, 148 Mont. 83, 417 P.2d 221.

       Consequently, t h e a t t e m p t t o r e s c i n d t h e c o n t r a c t and t o

f i r e D r i s c o l l a r e both void.       I n Lowery v. G a r f i e l d County,

122 Mont. 571, 584, 208 P.2d 478, t h e Court s a i d :

       "A ' v o i d t h i n g ' i s no t h i n g ; i t has no l e g a l e f f e c t
       whatsoever and no r i g h t whatever can b e obtained
       under i t o r grow o u t of i t . I n law i t i s t h e same
       t h i n g a s i f t h e ' v o i d t h i n g ' had never e x i s t e d . "

Thus, i n Lowery, even a subsequent a c t of t h e l e g i s l a t u r e could

n o t c u r e something t h a t was void.

       I n t h e probate c a s e of S t a t e v. McCracken, 91 Mont. 1 5 7 , 163,

6 P.2d 869, t h e Court s a i d :

       "If t h e o r d e r of J u l y 1, i s v o i d , a l l proceedings
       founded upon i t a r e i n e f f e c t i v e f o r any purpose.
       I t was open t o c o l l a t e r a l a t t a c k , and may be s e t a s i d e
       a t any time. f 1
See a l s o :      I n re Takahashi's E s t a t e , 113 Mont. 490, 129 P.2d



        A s i n Wyatt, here t h e r e was no r e g u l a r l y scheduled or

s p e c i a l meeting h e l d by t h e School Board                     of T r u s t e e s i n

r e s c i n d i n g D r i s c o l l ' s c o n t r a c t o r d i s c h a r g i n g him.    I n Wyatt,

t h e t e a c h e r a l s o was dismissed without a meeting.                             The Court

i n t h a t c a s e found t h a t s i n c e t h e School Board had f a i l e d t o

follow t h e law i n t h e d i s m i s s a l of Wyatt:

        "* * *        t h e very d i s m i s s a l was void f o r want of
        j u r i s d i c t i o n . N proceedings on a p p e a l could
                                   o
        have v a l i d a t e d t h e d i s m i s s a l t h a t o r i g i n a l l y was
        void f o r want of j u r i s d i c t i o n . "        148 Mont. 83, 91.

        The School D i s t r i c t c i t e s School D i s t r i c t No. 4 , Lincoln

County v. Colburg,                       Mont   .          ,   547 P.2d 84, 33 S t . Rep. 296.

W f i n d t h a t c a s e n o t i n p o i n t s i n c e t h e d e c i s i o n of t h e School
 e

Board was i n q u e s t i o n t h e r e .           I n t h e i n s t a n t c a s e , t h e School

Board d i d n o t meet and d i d n o t r e s c i n d D r i s c o l l ' s c o n t r a c t .

        F u r t h e r , D r i s c o l l continued t o perform and d i d perform h i s

d u t i e s pursuant t o c o n t r a c t i n t h e months of May and J u n e , 1975,

and was n o t thwarted i n any way whatsoever by t h e School Board

i n performing i n h i s o f f i c i a l c a p a c i t y and pursuant t o h i s con-

tract.

        W find Driscoll is entitled t o h i s contractual salary for
         e

t h e months May and June, 1975, i n t h e t o t a l amount of $4,036.

Wyatt v. School D i s t r i c t No. 104, s u p r a ; Lindgren v. Board o f

Trustees,                  Mont    .           , 558 P.2d 468, 33 S t . Rep. 1226.

        There i s s u b s t a n t i a l c r e d i b l e evidence t o support t h e r u l i n g s

o f t h e d i s t r i c t c o u r t and i t s judgment i s affirmed.
We Concur:



Chief Justice   \
                    I\